DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's claim set filed 3/23/2021 has been entered. Claims 37 and 41 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group II, drawn to a method of making cells, and the species of “cardiac tissue” and “cardiac injury or disease” in the reply filed on 5/18/2017 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanley et al (2014, Cytotherapy; 16: 1048-1058, published online Epub 2014 Apr 13) as evidenced by PubChem (Glutamax, Version 2, PubChem CIP: 123935; of record in IDS filed 12/23/2019) in view of Reading et al (2013, J Immunol 190:4542–4552), Salem et al (2010, Stem Cells, 28:585–596), Schallmoser et al (2009, Bio-Medical Materials and Engineering 19: 271–276) and Patel (2013, 2013/0195959).
2 in air, in media consisting of cell culture media supplied with GlutaMax®, platelet lysate, heparin and N-acetylcysteine (see page 1049). PubChem is cited solely as evidence that GlutaMax® is L-alanyl-Lglutamine. Regarding claim 41, Hanley teaches using allogeneic cells (see page 1049).
Hanley is silent as to the expression pattern of the cells (claim 37). Hanley does not teach that the culture medium is minimum essential medium (alpha-MEM) (claim 37).
Regarding claim 37, Reading teaches bone marrow mesenchymal stromal cells (MSCs) and multipotent adult progenitor cells (MAPCs) are immunomodulatory progenitor cells (see col. 1 on pages 4543 and 4547). 
Regarding claim 37, Salem, a reference cited by Reading, teaches a list of markers that are inherently commonly found on MSCs, and Salem teaches these markers include CD126 and CD340 (see Table 1); it is noted that Salem does not teach any results/assaying for FAS ligand, CD181, EGF-R, CXCR2, HLA-ABC, MIC A/B, CD304, CD289, CD363 CD99, and CD83. Regarding claim 37, Salem teaches that MSCs from bone marrow that are cultured to induce their immunomodulatory capacity also express CD86 (see col. 1 on page 589).
Regarding claim 37, Schallmoser teaches that a media consisting of alpha minimum essential medium (alpha -MEM), platelet lysate and L-glutamine is a culture medium that is useful for the culture of MSCs for clinical use (see abstract and Figure 1).
Regarding claim 37, Patel is drawn to a method of producing platelet lysate for cell culture (see abstract). Regarding claim 37, Patel teaches that platelet lysate is prepared by freezing platelets in liquid nitrogen and thawing them to above room temperature, and Patel teaches that the freeze-thaw cycle can be repeated to increase the concentration of platelet lysates since the more cycles carried out, the more platelets that will be lysed (see paragraph 
A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Hanley’s cells using alpha-MEM and as the cell culture media base and not including N- acetylcysteine because Schallmoser teach that MSCs can be cultured in alpha-MEM without the addition of N- acetylcysteine. The skilled artisan would have been motivated to culture Hanley’s cells in Schallmoser’s alpha-MEM and as the cell culture media base and not including N- acetylcysteine because Schallmoser teaches alpha -MEM is a culture medium that is useful for the culture of MSCs for clinical use and Schallmoser establishes that the cells can be cultured without N- acetylcysteine.
A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Hanley’s cells using Patel’s platelet lysate that has been exposed to anywhere between 3 and 6 freezes thaw cycles in liquid nitrogen because Patel teaches that the platelet lysate is suitable for cell culture and Hanley’s cell culture media includes platelet lysate. The skilled artisan would have been motivated to culture Hanley’s cells using Patel’s platelet lysate because Patel establishes that this multiple cycle freeze thaw prepared platelet lysate has an increased number of lysed platelets.
A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Hanley’s cells such that they express markers known to be useful for immunomodulatory capacity, such as CD86, because Salem teaches Salem teaches that MSCs from bone marrow that are cultured to induce their immunomodulatory capacity also express CD86. Additionally, Hanley teaches the MSCs are useful for treatment of immune-based diseases and that they exert immunomodulatory effects, and Reading teaches MSCs are immunomodulatory progenitor cells. The skilled artisan would have been motivated to culture Hanley’s cells such that they express markers known to be useful for immunomodulatory capacity, such as CD86, because Salem teaches that MSCs from bone marrow that are 
Hanley is silent as to the expression pattern of the cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' immunomodulatory progenitor cells differs, and if so to what extent, from the cells discussed in Hanley in view of Reading, Salem and Schallmoser.  The prior art cells are produced by the same method as the claimed cells, they are both produced from bone marrow mononuclear cells from a patient, cultured in the same conditions as the claimed cells. Additionally, Salem teaches that MSCs inherently expresses many of the same markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant. Specifically, since all the active steps in the method are rendered obvious over Hanley in view of Reading, Salem and Schallmoser, the result of said method steps, namely the expression pattern of the cells, is also obvious. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Hanley does not produce IMP cells according to claim 37. To support this position, applicant highlights (1) Salem teaches an example wherein MSC do not express CD86 and (2) Salem teaches T-cells can contribute to immune tolerance and that CD86 can play a role in this contribution by T-cells. As an initial matter, Salem is properly relied upon for teaching MSCs that do express CD86 and even in the paragraph quoted by applicant Salem , and identical methods steps with identical starting materials would result in identical products.
Applicant highlights that the claimed method uses a culture media consisting essentially of alpha-MEM supplied with L-alanyl-Lglutamine, platelet lysate and heparin, and applicant points out that Hanley’s media consists of D-MEM supplied with L-alanyl-Lglutamine, platelet lysate, heparin and N-acetylcysteine (NAC). Applicant alleges that there is no motivation to not include NAC. However, as stated above, the secondary reference Schallmoser specifically teaches that culture media can consist of alpha -MEM, platelet lysate and L-glutamine, and Schallmoser therefore provides motivation to exclude NAC. Additionally, it is noted that Hanley does not teach that NAC is essential. While applicant continues to allege that Schallmoser’s teaching of culturing MSCs without NAC does not mean that NAC can necessarily be omitted, as the applicant does not provide any evidence to support their position that Schallmoser is incorrect that that NAC cannot be omitted, this argument remains unpersuasive. 
Applicant again alleges that because DMEM and alpha-MEM are not identical (pointing to the previously submitted attaches data sheets listing ingredients) that it is not obvious to use Schallmoser’s alpha-MEM in place of Hanley’s DMEM. However, again, as stated above, since Schallmoser teaches that alpha-MEM can be used to culture the same cell type as the cells taught by Hanley, Schallmoser provides motivation to use alpha-MEM to culture this cell type. Therefore it is equally obvious to use either DMEM or alpha-MEM as the base culture media to culture MSCs since both are known to be useful for culturing MSCs. Applicant continues by alleging that because DMEM and alpha-MEM base media are not identical, that any media 
 Applicant alleges that there is no motivation to use Patel’s platelet lysate in place of Hanley’s platelet lysate because there is no evidence that increased percent of platelets lysed in the platelet lysate would be beneficial. However, even as applicant recognizes, Hanley specifically teaches that platelet lysate should be included in the culture medium, and nowhere does Hanley teach that un-lysed platelets should be included. Therefore there is motivation to use Patel’s platelet lysate wherein the platelets are most efficiently lysed.  
Applicant provides a table summarizing what teachings were relied upon from each of the cited references, along with other teachings of the references that were not relied upon in the rejection which the applicant alleges were “ignored”. However, none of the allegedly ignored teachings of any of the references render the cited teaching incompatible. The teachings of the cited references that were not included in the rejection were omitted only because they were not relevant. For example, the culturing conditions used in specific experiments done by Patel and Reading are not relevant to the rejection above as these references were cited for methods of making platelet lysate and inherent properties of MSCs respectively. Each of the references were considered in their entirety. While each of the teachings highlighted by the applicant are established to be known in the art, as these known teachings do not relate to the rejection above, they were not highlighted in the rejection. Again, none of the teachings highlighted by the applicant render the cited teachings unobvious.   
Applicant again points to the previously filed Declaration by Sultan, an inventor on the instant application, and again alleges that including Hanley’s NAC in the culture media amounts to significantly more than the claimed components as it effects the cells in culture. However, as stated in the above rejection and as discussed at length above, Schallmoser provides consisting essentially of alpha-MEM supplied with L-alanyl-Lglutamine, platelet lysate and heparin. However, again, Hanley’s media consists of D-MEM supplied with L-alanyl-Lglutamine, platelet lysate, heparin and NAC. In other words, the primary reference Hanley’s media only contains one additional ingredient, NAC. As stated above, the secondary reference Schallmoser specifically teaches that culture media can consist of alpha -MEM, platelet lysate and L-glutamine, and Schallmoser therefore provides motivation to exclude NAC. Therefore this argument remains unpersuasive.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653